NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                               

                       F 1-I:E ',
                       IN CLERKS OFFICE



    ~. DAn;NOV 1     ;:1
              8I.IJIReMS C'.OURT, STATE OF WASHINOTON



                ~,C._~·CHIEF JUST!




                  IN THE SUPREME COURT OF THE STATE OF WASHINGTON




          In the Matter of the Personal Restraint of
                                                                           NO. 90712-9
          JAVIER RUIZ-SANABRIA,

                                            Petitioner.                     ENBANC



                                                                 Filed:      NOV 1 2 2015
                                                                          -----------------
                              PER CURIAM-Hundreds of Washington prison inmates annually file
              personal restraint petitions and other forms of collateral challenge to their judgment
              and sentences. The large majority of these petitioners are unrepresented by counsel,
              and for many of them, a timely postconviction motion or personal restraint petition is
              their last opportunity to seek relief from a final judgment and sentence. See RCW
              7.36.130(1) (no court or judge shall inquire into the legality of any judgment or
              process whereby the party is in custody unless a petition is filed within the time
              allowed by RCW 10.73.090 and 10.73.100). The restrictive statutes have as a
              corollary court rules that are intended to ensure relevant court records are reviewed
              before a determination is made on a timely personal restraint petition that may
              foreclose the availability of further relief. In this instance, Javier Ruiz-Sanabria timely
                                           
          No. 90712-9                                                                        PAGE2




          filed a motion in superior court to withdraw his guilty plea to several sex offenses.
          The court transferred his motion to Division One of the Court of Appeals, but without
          indicating the basis for the transfer and without transferring all records filed in
          relation to Ruiz-Sanabria's CrR 7.8 motion. Considering the motion as a personal
          restraint petition based solely on the partial record that was transmitted, and without
          requesting a response from the State, the acting chief judge of Division One dismissed
          the petition as frivolous.
                        We take this occasion to clarify the criteria a superior court must consider
          before transferring a postconviction motion to the Court of Appeals, the relationship
          between the rules governing personal restraint petitions and evidentiary prerequisites
          that a petitioner must meet, and when the petitioner's allegations may require the
          court to consult existing court records that the petitioner has not produced. We have
          said that the petitioner must demonstrate that he has competent, admissible evidence
          to establish the facts that entitle him to relief, and that bare assertions and conclusory
          allegations are insufficient. See In re Pers. Restraint ofRice, 118 Wn.2d 876, 886, 828
          P.2d 1086 (1992). But if the petitioner makes specific and material factual allegations
          within the petitioner's knowledge about court proceedings that can be answered by the
          State, the Court of Appeals should require a response that includes the relevant court
              documents. In this instance, remand to the Court of Appeals is warranted for reasons
              explained below.
                        Ruiz-Sanabria is a citizen of Mexico. In 2008, the State charged him in
              King County Superior Court with three counts of second degree child rape, one count
              of first degree child rape, and two counts of first degree child molestation. Ruiz-
              Sanabria fled to Mexico but was apprehended and brought back to Washington in
                                      PAGE3
                                                                                               
          No. 90712-9


          2012. He eventually pleaded guilty to one count of first degree child rape, one count
          of second degree child rape, and two counts of first degree child molestation. Because
          he did not appeal, his judgment and sentence became final when it was filed by the
          clerk of the trial court in September 2012. See RCW 10.73.090(3)(a).
                        On December 27, 2012, Ruiz-Sanabria timely filed a motion in superior
          court to withdraw his guilty pleas, along with a supporting affidavit, claiming that
          defense counsel was ineffective in relation to the pleas. See CrR 7.8. On March 26,
          2013, Ruiz-Sanabria filed a memorandum of authorities in support of his motion to
          withdraw. Ruiz-Sanabria asked the court to direct the State to file a response. The
          superior court did not direct the State to file a response until November 15, 2013. 1 It
          appears that in lieu of a response, the State filed in the superior court a deputy
          prosecutor's affidavit, a transcript of Ruiz-Sanabria's plea hearing, and a request to
          transfer the matter to the Court of Appeals for consideration as a personal restraint
          petition. See CrR 7 .8(c)(2). It appears the superior court mailed the State's
          submissions to Ruiz-Sanabria on December 9, 2013. On December 16, 2013, and over
          Ruiz-Sanabria's written objection, the court transferred his motion to Division One of
          the Court of Appeals, ruling in its entirety that "[ d]efendant has filed a post-conviction
          motion. Pursuant to CrR 7.8(c)(2), the matter is transferred to the Court of Appeals for
          consideration as a personal restraint petition." The superior court transferred some
          records pertaining to Ruiz-Sanabria's CrR 7.8 motion to the Court of Appeals, but a
          number of records were not transferred, including the original CrR 7. 8 motion and
          supporting affidavit, the deputy prosecutor's affidavit, and the plea hearing transcript.


                 1 In the meantime, Ruiz-Sanabria filed a petition for writ of mandamus in this court,
          seeking to compel the superior court to direct the State to file a response to his
          postconviction motion. In re Pers. Restraint of Ruiz-Sanabria, No. 89430-2 (Wash.
          Oct. 21, 2013 ). This court dismissed the petition as moot after the superior court ordered
          the State to file a response.
    90712-9
                                             PAGE4
                                                                                              
          No.


                     In the Court of Appeals, Ruiz-Sanabria renewed his objection to the
          transfer and asked the Court of Appeals to ( 1) send a copy of his petition to the King
          County prosecutor and (2) direct the prosecutor to respond to the petition. Without
          seeking a response, the acting chief judge dismissed the petition, rejecting Ruiz-
          Sanabria's objection to the transfer and ruling that his "self-serving statements" were
          insufficient to support his claims. The acting chief judge also faulted Ruiz-Sanabria
          for not providing court records, including a copy of his plea hearing transcript.
                     Ruiz-Sanabria filed a motion in this court for discretionary review. At the
          court's direction, the State filed an answer supported by relevant records. We now
          grant review. 2
                     As indicated, Ruiz-Sanabria initiated his collateral challenge by way of a
          CrR 7.8 motion filed in superior court. The pleading requirements for such a motion
          are simple, requiring only a statement of grounds on which the defendant seeks relief,
          "supported by affidavits setting forth a concise statement of the facts or errors upon
          which the motion is based." CrR 7.8(c)(l). In this instance, Ruiz-Sanabria appareqtly
          supported his motion with certain records and correspondence with defense counsel
          and one or more separately filed affidavits. We are somewhat unsure exactly what he
          filed because, as noted, the superior court apparently did not transfer all of the
          pertinent materials to the Court of Appeals. In any event, the deputy prosecutor's
          affidavit addresses specific paragraphs in Ruiz-Sanabria's affidavit in support of his
          CrR 7.8 motion.




                 2 We also grant Ruiz-Sanabria' s motion to supplement-which we treat as a motion
          to amend-his motion for discretionary review to allege that failure to name a respondent
          violated his right to due process. See WASH. CONST. art. I, § 3.
   No.        
               90712-9                                                        PAGES
                                                                                                


                      If the superior court retains a postconviction motion and denies it on the

          merits, the defendant has a right to direct appeal. RAP 2.2(a)(10). But the superior

          court must transfer a postconviction motion to the Court of Appeals for consideration

          as a personal restraint petition "unless the court determines" that the motion is not

          time barred and either the defendant has made a substantial showing of merit or a
          factual hearing is required to decide the motion. CrR 7 .8( c)(2). Here, the superior

          court merely stated that it was transferring Ruiz-Sanabria's motion in accordance with

          this rule. It would be more beneficial to the Court of Appeals if the superior court

          expressly stated the basis for the transfer. And if the superior court fails to show that it

          meaningfully engaged in the CrR 7 .8( c)(2) transfer analysis, the Court of Appeals

          should consider remanding the motion to the superior court for that purpose. 3 See

          RAP 16.8.1(c) (Court of Appeals may remand erroneously transferred CrR 7.8 motion

           to superior court). 4 In any event, in this instance the Court of Appeals considered the

           motion as a personal restraint petition and dismissed it under RAP 16.11 (b), and

           Ruiz-Sanabria has exercised his right to seek discretionary review in this court. See

           RAP 16.14(c); RAP 13.5A(a)(1). 5


                  3  A preprinted transfer order with check boxes corresponding to CrR 7 .8(c)(2)
           criteria may serve this purpose.
                   4
                     This rule, which was not in effect when the acting chief judge considered Ruiz-
           Sanabria's CrR 7.8 motion, provides a summary mechanism for the Court of Appeals to
           remand transfer orders to the superior court for correction. Remand in appropriate
           circumstances had been a practice of the Court of Appeals even before adoption of
           RAP 16.8.l(c).
                   5
                     Ruiz-Sanabria's concern that transfer of his CrR 7.8 motion deprives him of an
           opportunity to avoid the proscription against successive petitions under RCW 10.73.140 is
           misplaced. Although a CrR 7.8 motion is a form of collateral challenge for purposes of the
           statute barring successive petitions in the Court of Appeals, this court has jurisdiction to
           consider a successive petition raising a new issue even if the Court of Appeals may not.
           RCW 10.73.090(2); CrR 7.8(b); In re Pers. Restraint of Becker, 143 Wn.2d 491, 496-97,
           20 P.3d 409 (2001); In re Pers. Restraint of Stoudmire, 141 Wn.2d 342, 351-52, 5 P.3d
           1240 (2000).
                                           
          No. 90712-9                                                                         PAGE6




                        Once a CrR 7.8 motion is transferred to the Court of Appeals, the motion
          becomes subject to more rigorous pleading standards applicable to personal restraint
          petitions, as set forth in RAP 16.7. In particular, the petitioner must identify "the
          evidence available to support the factual allegations" and why the petitioner is entitled
          to collateral relief for one or more reasons listed in RAP 16.4(c). RAP 16.7(a)(2)(i). If
          the evidence supporting the petitioner's factual allegations exists in court records, the
          petitioner should identify the records and where they can be found. RAP 16.7(a)(3). A
          motion conforming to the more relaxed pleading standards set forth in CrR 7.8(c)(1)
          will not necessarily meet the standards set forth in RAP 16.7. In apparent recognition
              of this fact, and reflecting the fact that most personal restraint petitioners are
          proceeding pro se, the rules authorize the clerk of the appellate court to file
          technically deficient petitions and direct the petitioner to correct the deficiencies
              within 60 days. RAP 16.8(c).
                        In this instance, it appears that Ruiz-Sanabria's CrR 7.8 motion was not
              completely transferred to the Court of Appeals. In particular, it seems the initial
              motion and the supporting affidavit were not transferred. These documents were part
              and parcel of the motion to be transferred. See CrR 7.8(c)(1) (application shall be
              made by motion stating the grounds on which relief is asked and supported by
              affidavits setting forth a concise statement of the facts or errors on which the motion
              is based); CrR 8.2 (providing that CR 7(b) governs motions under the criminal rules,
              with CR 7(b) in turn providing that a motion supported by affidavits or other papers
              shall specify the papers to be used by the moving party). The record suggests the
              "Defendant's Memorandum of Authorities in Support of Motion to Withdraw Guilty
              Plea" was transferred, and that memorandum makes specific references to the
                                              PAGE7
                                                                                                       
          No. 90712-9


          affidavit filed in support of the motion to withdraw plea. In light of this apparently
          missing record and Ruiz-Sanabria's objection to transfer below, either the Court of
          Appeals should have treated the objection to transfer as a conditional motion to amend
          the petition (if transfer was accepted), and allowed time to do so, or it should have
          remanded to the trial court with directions to transfer the entire motion file. 6
                           Ruiz-Sanabria contends that the Court of Appeals should have requested a
          response from the State before it dismissed his petition. Under the rules in effect when
          the acting chief judge considered Ruiz-Sanabria' s petition, a response was not
          required if the court could determine without a response that the petition should be
          dismissed under RCW 10.73.090 or RCW 10.73.140. Former RAP 16.9 (2006). In
          turn, RCW 10.73.140 directs the Court of Appeals to determine whether a petition is
          based on frivolous grounds, and "[i]f frivolous, the court of appeals shall dismiss the
          petition . . . without first requiring the state to respond to the petition." 7 But in
              appropriate situations, the chief judge's decision as to whether the issues presented in
              a timely petition are frivolous is best made after considering a response and any reply.
              See RAP 16.11 (b) (the chief judge determines at the initial consideration of the

              petition the steps necessary to properly decide on the merits the issues raised by the
              petition; if, after consideration of the response and any reply, the chief judge
              determines that the issues presented are frivolous, the chief judge will dismiss the

                      6
                        Ruiz-Sanabria complains that the Court of Appeals did not serve his transferred
              petition on the State. The rules state that the clerk of the appellate court will serve a copy of
              the personal restraint petition "on the officer or agency under a duty to respond to the
              petition." RAP 16.8(d). But we need not decide whether the Court of Appeals failed to
              comply with this rule, or whether the State was then under a "duty" to respond because
              Ruiz-Sanabria mailed a copy of his CrR 7.8 motion to the prosecutor, and the prosecutor
              was plainly aware of that motion.
                      7 Current rules now direct the appellate court to dismiss a petition without
              requesting a response if it is "clearly frivolous" or clearly untimely or improperly
              successive. RAP 16.8.l(b).
                                       PAGES
                                                                                                
          No. 90712-9


          petition). 8 Here, Ruiz-Sanabria's argument that the Court Appeals should have called
          for a response may be reasonable if one was to examine his initial motion and the
          supporting affidavits. If Ruiz-Sanabria stated with some specificity that the factual
          basis for his claim that his plea was involuntary was in part the plea colloquy, and
          even if such statements can be described as entirely self-serving, if the allegations are
          material they are factually specific enough under RAP 16.7(a)(2) to merit a
          substantive response, with copies of relevant records. RAP 16.9(a). Factual assertions
          of what occurred in court proceedings made by petitioners in support of relief are
          inherently "self-serving," but if the petitioner was present in court and had knowledge
          of what occurred, the better course is for the Court of Appeals to require the State to
          respond if the factual assertions are material and it disputes those facts. The rules
          applicable to personal restraint petitions do not explicitly require that the petitioner
              submit evidence but rather the petition must identify the existence of evidence and
          where it may be found. See RAP 16.7(a)(2). That the rules are not more rigorous in
          this regard reflects acknowledgment that prison inmates face particular difficulties in
              obtaining evidence and court records, especially if they are incarcerated outside of
              Washington. Furthermore, where an offender, like Ruiz-Sanabria, does not appeal his
          judgment and sentence, there is no direct appeal record from which to draw relevant
              documents and transcripts. In this instance, we note that the State filed in the superior
              court an affidavit refuting specific allegations Ruiz-Sanabria made in an affidavit
              supporting his CrR 7.8 motion, along with a transcript it prepared of the plea hearing.
              As indicated, those materials were apparently not transferred to the Court of Appeals,
              which is not Ruiz-Sanabria's fault. And this court was not aware of these documents

                      8   For purposes of these rules, "Chief Judge" includes "Acting Chief Judge."
              RAP 16.1l(a).
   No.                                   PAGE9
                                                                                                  
               90712-9



          until the State, at this court's direction, filed an answer to Ruiz-Sanabria's motion for

          discretionary review.

                      In light of the foregoing considerations, we are unsure whether the superior

          court engaged in a meaningful CrR 7.8(c)(2) analysis before transferring the

          postconviction motion to the Court of Appeals or, if transfer was appropriate, whether
          the Court of Appeals had a sufficiently complete record to accurately determine

          whether Ruiz-Sanabria's personal restraint petition merited a response or whether it

          should have been dismissed as frivolous under RAP 16.11 (b). We thus remand this

          case to the Court of Appeals with directions to either (1) remand the motion to the

          superior court for reconsideration of CrR 7 .8( c)(2) criteria or (2) obtain from the

          superior court all pleadings, records, and correspondence filed in connection with

          Ruiz-Sanabria's CrR 7.8 motion and then reconsider his collateral attack accordingly. 9




                  9
                     For the first time in his reply to the State's answer to his motion for discretionary
           review, Ruiz-Sanabria challenges the accuracy of the Spanish translation of the crimes
           listed in his plea form and he demands an evidentiary hearing on the accuracy of the
           Spanish interpreter at this plea hearing. Because Ruiz-Sanabria improperly raises this issue
           for the first time in a motion for discretionary review, we grant the State's motion to strike
           this issue and it will not be considered by this court. See In re Pers. Restraint of Lord, 152
           Wn.2d 182, 188 n.5, 94 P.3d 952 (2004).